

115 HRES 1018 IH: Recognizing that in the 25 years since normalizing diplomatic relations, the Socialist Republic of Vietnam and the United States of America have worked toward increased stability, prosperity, and peace in Southeast Asia, and expressing the sense of the House of Representatives that the United States will continue to remain a strong, reliable, and active partner in the Southeast Asian region.
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1018IN THE HOUSE OF REPRESENTATIVESJune 24, 2020Mr. Yoho (for himself and Mr. Bera) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing that in the 25 years since normalizing diplomatic relations, the Socialist Republic of Vietnam and the United States of America have worked toward increased stability, prosperity, and peace in Southeast Asia, and expressing the sense of the House of Representatives that the United States will continue to remain a strong, reliable, and active partner in the Southeast Asian region.Whereas cooperation between the Governments and people of the United States and Vietnam can help realize their common goals of a peaceful, prosperous, and open Indo-Pacific rooted in a rule-based order that promotes security, opportunity, and respect for sovereignty;Whereas Vietnam is serving as the 2020 Chair for the Association of Southeast Asian Nations (ASEAN) under the theme of Cohesive and Responsive ASEAN, and will co-chair the U.S.–ASEAN Special Summit when it is rescheduled from the original planned March 14, 2020, date;Whereas Vietnam has demonstrated a willingness to stand up for freedom of navigation and international law in the South China Sea and opened a new chapter in bilateral cooperation on these shared goals;Whereas Vietnam deployed its first military officers to United Nations peacekeeping operations in 2014, and contributed a field hospital to United Nations peacekeeping operations in South Sudan in 2018;Whereas both countries have sought to assist each other in accounting for the over 1,200 Americans and as many as 300,000 Vietnamese still missing from the Vietnam War;Whereas the United States Government has worked with the Government of Vietnam to remove unexploded ordnance and to treat victims maimed by it through funding under the Leahy War Victims Fund and the Department of State, Foreign Operations, and Related Programs Act, 2019 (division F of Public Law 116–6), including $15,000,000 for humanitarian demining operations, as well as United States Agency for International Development (USAID) programs;Whereas the United States Government has completed the cleanup of dioxin at Da Nang airport, and is working with the Government of Vietnam of the cleanup of Bien Hoa airport;Whereas the United States Government has assisted the Government of Vietnam in strengthening its maritime capabilities, including by providing coast guard vessels and assisting the Government of Vietnam in strengthening its maritime domain awareness;Whereas the United States Government remains committed to working with the Government of Vietnam on its compliance with international commitments and obligations to protect internationally recognized human rights and fundamental freedoms, including freedom of religion, expression, the press, and assembly, in order to advance the fundamental dignity of all people, a key to maintaining stability, promoting economic growth, and strengthening good governance;Whereas, in the 25 years since the United States and Vietnam normalized diplomatic relations, the people of Vietnam have benefitted from greater prosperity and integration into the global economy;Whereas the United States and Vietnam signed a bilateral trade agreement in July 2000, and granted one another permanent normal trade relations in 2008, ushering in a more than tenfold increase in trade flows in both directions over the past 20 years, exceeding $77,000,000,000 in 2019;Whereas the Governments of the United States and Vietnam cooperate on a range of public health issues, particularly combating HIV–AIDS under the United States President’s Emergency Plan for AIDS Relief (PEPFAR) program, and more broadly on health, governance, education, infrastructure, and environmental issues through the Lower Mekong Initiative;Whereas, in 2020, Vietnam celebrates 75 years since declaring independence;Whereas more than 1,800,000 Vietnamese Americans have made contributions to the United States in a variety of fields ranging from law to science to defense and the arts;Whereas the United States hosts nearly 30,000 young Vietnamese students, the sixth largest group of international students studying at United States universities, contributing $1,000,000,000 annually to the United States economy;Whereas bilateral cooperation transformed debts of the former South Vietnamese Government to the United States into Fulbright University Vietnam, Vietnam’s first independent, not-for-profit university; andWhereas sister city relationships link our citizens in—(1)Seattle, Washington, and Haiphong;(2)Madison, Wisconsin, and Bac Giang;(3)Pittsburgh, Pennsylvania, and Da Nang;(4)San Francisco, California, and Ho Chi Minh City;(5)Oakland, California, and Da Nang;(6)Angel Fire, New Mexico, and Quang Tri Town;(7)New Haven, Connecticut, and Hue;(8)The State of Maryland and Ninh Thuan Province; and(9)Newport Beach, California, and Vung Tau Province (Friendship City): Now, therefore, be itThat the House of Representatives—(1)reaffirms the importance of the United States-Vietnam comprehensive partnership, including the full implementation of provisions of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409) with regard to elevating the United States relationship with Vietnam;(2)welcomes Vietnam's leadership in 2020 as ASEAN Chair in cooperation with its ASEAN partners, especially as ASEAN and the People’s Republic of China negotiate a Code of Conduct;(3)welcomes Vietnam playing a productive role as a member of the United Nations Security Council during its 2020–2021 term;(4)reiterates Congress’ findings in section 401 of the Asia Reassurance Initiative Act of 2018 that—(A)the promotion of human rights and respect for democratic values in the Indo-Pacific region is in the United States national security interest;(B)continued support for human rights, democratic values, and good governance is critical to a successful United States diplomatic strategy in the Indo-Pacific;(C)strong support for human rights and democracy in the Indo-Pacific region is critical to efforts to reduce poverty, build rule of law, combat corruption, reduce the allure of extremism, and promote economic growth; and(D)there are serious concerns with the rule of law and civil liberties in Vietnam, which has been identified by Freedom House as Not Free;(5)reaffirms that it is important that Vietnam’s rights and interests under international law, regardless of size, power, and military capabilities, are respected; and(6)appreciates Vietnam’s ongoing cooperation to account for the 1,246 United States service members who remain unaccounted for since the Vietnam War.